Citation Nr: 1641497	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  12-17 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a right wrist disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right ankle disorder

6.  Entitlement to an increased disability rating for bilateral hearing loss, currently rated noncompensable


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to August 1978, from July 1982 to September 1991, from February 1995 to July 1995, from September 1997 to April 1998, and from April 2002 to November 2002.  The Veteran served with the United States Air Force Reserve from 1977 to 1982 and from 1991 to 2010 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

These matter come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over this case was subsequently transferred to the VARO in Roanoke, Virginia, and that office forwarded the appeal to the Board.

The Board remanded these issues to the RO in November 2014 to schedule the Veteran with a videoconference hearing with the Roanoke RO.  In July 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a back disorder, a right wrist disorder, a left knee disorder, and a right ankle disorder and entitlement to an increased disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The RO denied the Veteran's service connection claims for back pain in a January 1993 rating decision and the Veteran neither appealed this decision nor submitted new and material evidence within one year from the date of notice of the rating decision.

2.  Evidence associated with the claims file subsequent to the January 1993 rating decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection a back disorder.

CONCLUSIONS OF LAW

1.  The January 1993 rating decision that denied the Veteran's service connection claims for back pain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the January 1993 rating is new and material and the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a) and (c) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is reopening the Veteran's claim of entitlement to service connection for a back disorder.  Therefore, the benefit sought on appeal is granted in full with respect to reopening the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, as to the claim to reopen, such error was harmless.  

II.  Criteria and Analysis for Application to Reopen

The Veteran originally filed a service connection claim for back pain in September 1992.  A rating decision dated in January 1993 denied service connection for back pain on the basis that that the Veteran's service treatment records were silent for any diagnosis of, complaint of, or treatment for back pain and the current examination was essentially negative.  The relevant evidence of record at the time of the January 1993 rating decision consisted of service treatment records from September 1977 to September 1991, a VA examination dated in October 1992, and lay statements from the Veteran.  The Veteran did not submit a notice of disagreement with respect to the denial of service connection for back pain within one year of the September 1980 rating decision.  Therefore, such rating decision is final based on the evidence then of record.  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO received the Veteran's service connection claim for a thoracic back injury in October 2008.  The relevant evidence of record received since the January 1993 rating decision includes service treatment records, VA treatment records, lay statements from the Veteran, and a transcript of the July 2016 Board hearing.  The Board notes that the service treatment records associated with the claims file after the January 1993 rating decision did not exist at the time of that rating decision.  Thus, new and material evidence must be associated with the claims file to consider the Veteran's service connection claims for a back disorder.  Cf. 38 C.F.R. § 3.156(c) (providing for de novo review of a claim based on receipt of service department records, but only if they existed at the time of the prior denial).

The evidence received since the January 1993 rating decision is new in that it was not of record at the time of the decision.  In addition, the new evidence is material with respect to the Veteran's service connection claim for a back disorder.  Specifically, a May 2013 VA treatment record documents that x-rays of the middle and upper back show some arthritis and he was diagnosed with degenerative disc disease of the thoracic spine.  Furthermore, the Veteran's service and reserve treatment records show that the Veteran has sought treatment for a back injury in November 1995 and back pain in December 1995, May 2002, and September 2003.  This evidence is neither cumulative nor redundant of the evidence of record in January 1993 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing missing elements of the claim.

Based on the foregoing, the Board finds the new evidence relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a back disorder is reopened.  
ORDER

The application to reopen the claim of entitlement to service connection for a back disorder is granted.

REMAND

The Veteran testified at the July 2016 Board hearing that he was in the United States Air Force Reserves until June 2010.  The most recent reserve treatment records associated with the claims file were dated in March 2008 and evidence of the Veteran's duty status ends in November 2003.  Thus, it appears that not all of the Veteran's reserve treatment and personnel records have been associated with claims file.  A remand is necessary to attempt to obtain any outstanding reserve records.  

Regarding the Veteran's service connection claim for a back disorder, the Veteran was not provided with a VA examination.  The evidence of record shows that the Veteran injured his back in November 1995 while he was on a temporary duty assignment in the Reserves and he has a current diagnosis of arthritis and degenerative disc disease of thoracic spine.  The Veteran has also indicated that he has experienced recurrent back pain since the incident in 1995.  In light of the foregoing, the Veteran should be provided with a new VA examination.

With respect to the Veteran's service connection claim for a right wrist disorder, the Veteran indicated that he injured his right wrist on active duty in 1988, 1991, and 1995.  The service and reserve treatment records show that the Veteran sought treatment for closing a door on the right hand in September 1988.  A March 2002 reserve treatment record shows that the veteran sought treatment for right wrist pain in March 2002 asserting that he injured the right wrist in 1988 and in 1995.  An October 2004 reserve treatment record also documents treatment for a sore right wrist.  Accordingly, the Veteran should be provided with a VA examination and medical opinion.

Concerning the Veteran's right ankle disorder, the Veteran contends that his current right ankle disorder is related to a right ankle injury that occurred in July 2002.  The Veteran's reserve treatment records show that the Veteran sought treatment for a twisted right ankle in July 2002.  He was diagnosed with tendon strain.  Thereafter he sought treatment for right ankle pain in September 2003, October 2003, November 2003, and October 2004.  VA treatment records also document that the Veteran sought treatment for right ankle pain during the appeal period.  Thus, the Veteran should be provided with a VA examination and medical opinion with respect to this issue.

Regarding the Veteran's increased rating claim for bilateral hearing loss, he testified at the July 2016 Board hearing that his hearing has become substantially worse over the last couple of years and since his most recent VA examination.  See Hearing Transcript at 7-8.  When the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Thus, a new VA examination is necessary to evaluate the current severity of the Veteran's service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding VA and/or private treatment records with respect to his claims on appeal.  The Veteran should be asked to inform the RO of all of the VA Medical Facilities that he has received treatment for his disabilities on appeal.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.

All attempts to secure this evidence must be documented in the claims file.

2. Obtain and associate with the claims file all outstanding reserve personnel and treatment records to include an attempt to verify the exact dates of any ACDUTRA or INACDUTRA from September 2003 to June 2010 from all appropriate sources to include a request of pay records from the Defense Finance and Accounting Service (DFAS) that indicate the Veteran's duty status for ACDUTRA and INACDUTRA.  

All attempts to secure this evidence must be documented in the claims file.

3. After completing the foregoing, schedule a VA examination with an appropriate specialist to evaluate the Veteran's claim for service connection for a back disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the lumbar thoracic spine (to include any back disorders documented in the claims file during the appeal period) and provide an opinion with respect to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current back disorder was incurred in active duty or active duty for training, related to an injury during inactive duty for training, or is otherwise related to the Veteran's active military service.

The examiner must provide an explanation for all conclusions based on consideration of the medical and lay evidence of record.  As part of his or her rationale, the examiner must address the January 1996 reserve treatment record that documents an injury to the back in November 1995.  

4. After directives 1 and 2 have been accomplished and any outstanding evidence has been associated with the claims file, schedule a VA examination with an appropriate specialist to evaluate the Veteran's claim for service connection for a right wrist disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the right wrist (to include any right wrist disabilities documented in the claims file during the appeal period) and provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current right wrist disorder is related to a disease or injury during regular active duty service or ACDUTRA, or is related to an injury during INACDUTRA.

The examiner must provide an explanation for all conclusions based on the medical and lay evidence of record.  

5. After directives 1 and 2 have been accomplished and any outstanding evidence has been associated with the claims file, schedule a VA examination with an appropriate specialist to evaluate the Veteran's claim for service connection for a right ankle disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the right ankle (to include any right ankle disabilities documented in the claims file during the appeal period) and provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current right ankle disorder is related to a disease or injury during regular active duty service or ACDUTRA, or is related to an injury during INACDUTRA.

The examiner must provide an explanation for all conclusions based on the medical and lay evidence of record.  As part of his or rationale, the examiner must address the July 2002 reserve treatment record that documents treatment for a right ankle sprain and the later reserve treatment records that show complaints of right ankle pain.  

6. After directives 1 and 2 have been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA audiological examination to evaluate the current severity of his service-connected bilateral hearing loss.  The examination should be conducted in accordance with the current disability benefits questionnaire.

7. Upon completion of the foregoing and any other development that is deemed necessary, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


